DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 7/13/21 is acknowledged.  The traversal is on the ground(s) that the species restriction is not burdensome.  The examiner agrees since the concept of similar or dissimilar adjacently placed metal layers is mundane in the art as noted in the rejection below and will rejoin claim 2. 
The requirement is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 11, and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by McCormack (GB 2560509 A).
Regarding claim 1, McCormack discloses:
A method of forming a multi-layered metallic part, comprising: 
[metal layers (102, 104, 106, 108); figures 1, 2], each made of a metallic material having a ductility [note that all metals have a ductility since ductility is an inherent property], to form a multi-layered metallic assembly [metal layers (100a); figure 2]; 
interposing a diffusion-bond preventing element [channels (120) or unshown first/second components, solid, liquid, or gas, placed in the channels; 0015, 0019-0022] directly between adjacent ones of the at least two metallic layers of the multi-layered metallic assembly; and 
diffusion bonding the at least two metallic layers to each other at locations other than a location contiguous with the diffusion-bond preventing element to produce a multi-layered metallic part having a non-bonded region between the at least two metallic layers at the location of the diffusion-bond preventing element [layers (100a) are diffusion bonded to form armour plate (100b) wherein the channels are not bonded nor are the first/second elements; 0015, 0049-0050].
Regarding claim 2, McCormack discloses:
wherein the metallic material of the adjacent ones of the at least two metallic layers has the same ductility [0045].
Regarding claim 3, McCormack discloses:
the adjacent ones of the at least two metallic layers comprise a first metallic layer and a second metallic layer [0045]; and 
the metallic material of the second metallic layer has a lower ductility than the metallic material of the first metallic layer [0045, 0047].
Regarding claim 5, McCormack discloses:
further comprising attaching the diffusion-bond preventing element to one of the at least two metallic layers before stacking the at least two metallic layers [the components may be placed/attached prior to bonding; 0034].
Regarding claim 8, McCormack discloses:
wherein the diffusion-bond preventing element comprises a thermally insulating material [note that every material, gas, liquid, and solid, is thermally insulting to some degree; even so the void can be filled with an external environment/air; 0014].
Regarding claim 11, McCormack discloses:
interposing a plurality of diffusion-bond preventing elements, spaced apart from each other, directly between the adjacent ones of the at least two metallic layers of the multi-layered metallic assembly, wherein the multi-layered metallic part has a plurality of non-bonded regions, spaced apart from each other, between the at least two metallic layers at the locations of the plurality of diffusion-bond preventing elements [see the channels of figures 4-6 and 8-10].
Regarding claim 12, McCormack discloses:
wherein the plurality of non-diffusion- bonded regions are arranged relative to each other according to a predetermined fracture path through at least one of the at least two metallic layers [note that channel inherently creates a predetermined fracture pattern since the area of the channel has a reduce thickness].
Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Stacher (US 5,118,026).
Regarding claim 1, Stacher discloses:
A method of forming a multi-layered metallic part, comprising: 
stacking at least two metallic layers [metal blank (10, 12, 14); figure 1-5], each made of a metallic material having a ductility [note that all metals have a ductility since ductility is an inherent property], to form a multi-layered metallic assembly [stack (40)]; 
interposing a diffusion-bond preventing element [stop-off  (30, 32, 34); 10:13-25 and figure 1] directly between adjacent ones of the at least two metallic layers of the multi-layered metallic assembly; and 
diffusion bonding the at least two metallic layers to each other at locations other than a location contiguous with the diffusion-bond preventing element to produce a multi-layered metallic part having a non-bonded region between the at least two metallic layers at the location of the diffusion-bond preventing element [7:44-56 and figures 5 and 10].
Regarding claim 2, Stacher discloses:
wherein the metallic material of the adjacent ones of the at least two metallic layers has the same ductility [Stacher allows for the metal blanks to be the same or different; 5:57-65, 9:60-67].
Regarding claim 3, Stacher discloses:
the adjacent ones of the at least two metallic layers comprise a first metallic layer and a second metallic layer; and the metallic material of the second metallic layer has a lower ductility than the metallic material of the first metallic layer [Stacher allows for the metal blanks to be the same or different; 5:57-65, 9:60-67].
Regarding claim 5, Stacher discloses:
[10:13-26 and figure 1].
Regarding claim 7, Stacher discloses:
wherein the step of attaching the diffusion-bond preventing element to the one of the at least two metallic layers comprises printing the diffusion-bond preventing element onto the one of the at least two metallic layers [the stop-off is applying using a screen-printing process; 10:20-24].
Regarding claims 8 and 9, Stacher discloses:
wherein the diffusion-bond preventing element comprises a thermally insulating material; and
wherein the thermally insulating material comprises one or more of boron nitride [boron nitride; 20-23] and yttrium oxide.
Regarding claim 11, Stacher discloses:
further comprising interposing a plurality of diffusion-bond preventing elements, spaced apart from each other, directly between the adjacent ones of the at least two metallic layers of the multi-layered metallic assembly, wherein the multi-layered metallic part has a plurality of non-bonded regions, spaced apart from each other, between the at least two metallic layers at the locations of the plurality of diffusion-bond preventing elements [see figure 1].
Claims 1, 2, 5, 8, and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Conn, Jr. (US 4,043,498).
Regarding claim 1, Conn discloses:
A method of forming a multi-layered metallic part, comprising: 
[metal sheets (12, 14); figures 2a-3, 15], each made of a metallic material having a ductility [note that all metals have a ductility since ductility is an inherent property], to form a multi-layered metallic assembly [see figure 7a]; 
interposing a diffusion-bond preventing element [stiffener 25a, 16,] directly between adjacent ones of the at least two metallic layers of the multi-layered metallic assembly; and 
diffusion bonding the at least two metallic layers to each other at locations other than a location contiguous with the diffusion-bond preventing element to produce a multi-layered metallic part having a non-bonded region between the at least two metallic layers at the location of the diffusion-bond preventing element [claim 1].
Regarding claim 2, Conn discloses:
wherein the metallic material of the adjacent ones of the at least two metallic layers has the same ductility [claims 9 and 10].
Regarding claim 5, Conn discloses:
further comprising attaching the diffusion-bond preventing element to one of the at least two metallic layers before stacking the at least two metallic layers [claim 1].
Regarding claim 8, Conn discloses:
wherein the diffusion-bond preventing element comprises a thermally insulating material [note that every material, even a stiffener, is thermally insulting to some degree since it is not a perfect thermal conductor and it limits the amount of connect between sheets].
Regarding claim 11, Conn discloses:
further comprising interposing a plurality of diffusion-bond preventing elements, spaced apart from each other, directly between the adjacent ones of the at least two metallic layers of [see figure 15].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 1 above, and further in view of Schwarzopf (US 2,372,607).
Regarding claim 4, McCormack does not teach:
wherein the second metallic layer is a high-strength layer made of a powdered metallic material.
Schwarzkopf teaches metal layered armor wherein a composite sheet is made with sintered layer (21) sandwiched between sheets (17, 18) in order to more resiliently receive impinging projectiles and which can be used in conjunction with other armoring layers; pg 1, ln 1-12, pg 4, ln 1, 20-75, and pg 6, ln 33-38.
Since McCormack is open to using any type of metal layer it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention incorporate a .     
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 1 above, and further in view of Legrand (US 3,874,855).
Regarding claim 9, McCormack does not teach:
wherein the thermally insulating material comprises one or more of boron nitride and yttrium oxide.
Legrand teaches armor plate having cavities wherein the cavities are filled with the carbides and nitrides of boron in order to help absorb the impact of projectiles; 1:7-27, 2:60-69, and figure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fill the McCormack channels with born nitride in order to help absorb the impact of projectiles, minus any unexpected results.       
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (GB 2560509 A) as applied to claim 1 above, and further in view of Ravid et al. (US 2004/0020353 A1).
Regarding claims 8 and 10, McCormack does not teach:
wherein the diffusion-bond preventing element comprises a thermally insulating material; and 
wherein the diffusion-bond preventing element further comprises a metallic housing encapsulating the thermally insulating material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Ravid Armor units into the McCormack channels in order to add additional ballistic protection.  Note that every material is thermally insulting to some degree since they are not a perfect thermal conductor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conn, Jr. (US 4,043,498) as applied to claim 1 above.
Regarding claim 6, Conn does not teach:
wherein the step of attaching the diffusion-bond preventing element to the one of the at least two metallic layers comprises welding the diffusion-bond preventing element to the one of the at least two metallic layers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tack weld the stiffener(s) in place so that when moved about or when the top sheet is placed the stiffeners remain in place.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ERIN B SAAD/Primary Examiner, Art Unit 1735